

EXHIBIT 10.31


HANCOCK FABRICS, INC.
2001 STOCK INCENTIVE PLAN
(As Amended and Restated)
 
RESTRICTED STOCK AGREEMENT
 
THIS RESTRICTED STOCK AGREEMENT, made and entered into as of this _____ day of
________, 2011, by and between Hancock Fabrics, Inc., a Delaware corporation
(the “Company”), and __________________ (“Grantee”).
 
W • I • T • N • E • S • S • E • T • H:
 
WHEREAS, the Company maintains the Hancock Fabrics, Inc. 2001 Stock Incentive
Plan, as amended and restated (the “Plan”), and Grantee has been selected by the
Committee to receive a Restricted Stock Award under the Plan;
 
NOW, THEREFORE, IT IS AGREED, by and between the Company and Grantee, as
follows:
 
 
1.
Award of Restricted Stock

 
The Company hereby grants to Grantee an award of ________ Shares of restricted
stock (“Restricted Stock”), subject to, and in accordance with, the
restrictions, terms, and conditions set forth in this Agreement.  The grant date
of this award of Restricted Stock is ___________, 2011 (the “Grant Date”).
 
This Agreement shall be construed in accordance with, and subject to, the
provisions of the Plan (the provisions of which are incorporated herein by
reference) and, except as otherwise expressly set forth herein, the capitalized
terms used in this Agreement shall have the same definitions as set forth in the
Plan.
 
 
2.
Vesting and Termination of Employment

 
2.1           Vesting.  Subject to Sections 2.2 through 2.4 below, if Grantee
remains employed by the Company, the Restricted Stock shall vest as follows
(each date on which Shares of Restricted Stock vest is hereinafter referred to
as a “Vesting Date”):
 
Number of Shares
 
Vesting Date
   
__________, 2012
   
__________, 2013
   
__________, 2014
   
__________, 2015
   
__________, 2016


 
 

--------------------------------------------------------------------------------

 

Except as otherwise provided below, on the Vesting Date, Grantee shall own the
Vested Shares of Restricted Stock free and clear of all restrictions imposed by
this Agreement (except those imposed by Section 3.4 below).  The Company shall
transfer the Vested Shares of Restricted Stock to an unrestricted account in the
name of Grantee as soon as practical after the Vesting Date.  For purposes of
this Agreement, employment with a Subsidiary of the Company or service as a
member of the Board of Directors of the Company, or service as a consultant to
the Company or a Subsidiary shall be considered employment with the Company.
 
2.2         Termination by Death or Disability.  In the event Grantee dies while
actively employed by the Company, or if Grantee’s employment with the Company is
terminated by reason of Disability, all outstanding unvested Restricted Stock
granted to Grantee shall immediately vest.
 
2.3         Other Terminations.  If Grantee’s employment with the Company is
terminated by the Company other than as a result of death or Disability, or if
Grantee terminates employment (including if Grantee is eligible for Retirement)
all outstanding unvested Restricted Stock granted to Grantee shall be
immediately forfeited upon the date that the Committee determines is Grantee’s
date of termination of employment.
 
2.4         Change in Control.  Upon a Change in Control, all outstanding
unvested Restricted Stock shall become immediately and fully vested.
 
2.5         Nontransferability.  The Restricted Stock may not be sold, assigned,
transferred, pledged, or otherwise encumbered prior to the date Grantee becomes
vested in the Restricted Stock.
 
 
3.
Stock; Dividends; Voting

 
3.1         The Restricted Stock shall be registered on the Company’s books in
the name of Grantee as of the Grant Date for such Shares of Restricted
Stock.  The Company may issue stock certificates or evidence Grantee’s interest
by using a book entry account.  Physical possession or custody of any stock
certificates that are issued shall be retained by the Company until such time as
the Shares are vested in accordance with Section 2.  The Company reserves the
right to place a legend on such stock certificate(s) restricting the
transferability of such certificates and referring to the terms and conditions
(including forfeiture) of this Agreement and the Plan.
 
3.2         During the period the Restricted Stock is not vested, Grantee shall
be entitled to receive dividends or similar distributions declared on such
Restricted Stock and Grantee shall be entitled to vote such Restricted Stock.
 
3.3         In the event of a change in capitalization as provided in Section 17
of the Plan, the number and class of Shares or other securities that Grantee
shall be entitled to, and shall hold, pursuant to this Agreement shall be
appropriately adjusted or changed by the Committee pursuant to Section 17 of the
Plan to reflect the change in capitalization, provided that any such additional
Shares or additional or different shares or securities shall remain subject to
the restrictions in this Agreement.
 
 
2

--------------------------------------------------------------------------------

 

3.4         Grantee represents and warrants that he is acquiring the Restricted
Stock for investment purposes only, and not with a view to distribution
thereof.  Grantee is aware that the Restricted Stock may not be registered under
the federal or any state securities laws and that in that event, in addition to
the other restrictions on the Shares, they will not be able to be transferred
unless an exemption from registration is available or the Shares are
registered.  By making this award of Restricted Stock, the Company is not
undertaking any obligation to register the Restricted Stock under any federal or
state securities laws.
 
 
4.
No Right to Continued Employment

 
Nothing in this Agreement or the Plan shall be interpreted or construed to
confer upon Grantee any right with respect to continuance of employment by the
Company or a Subsidiary, nor shall this Agreement or the Plan interfere in any
way with the right of the Company or a Subsidiary to terminate Grantee’s
employment at any time.
 
 
5.
Taxes and Withholding

 
Grantee shall be responsible for all federal, state, and local income taxes
payable with respect to this award of Restricted Stock and dividends paid on
unvested Restricted Stock.  Grantee shall have the right to make such elections
under the Internal Revenue Code of 1986, as amended, as are available in
connection with this award of Restricted Stock.  The Company and Grantee agree
to report the value of the Restricted Stock in a consistent manner for federal
income tax purposes.  The Company shall have the right to retain and withhold
from any payment of Restricted Stock or cash the amount of taxes required by any
government to be withheld or otherwise deducted and paid with respect to such
payment.  At its discretion, the Company may require Grantee to reimburse the
Company for any such taxes required to be withheld and may withhold any
distribution in whole or in part until the Company is so reimbursed.  In lieu
thereof, the Company shall have the right to withhold from any other cash
amounts due to Grantee an amount equal to such taxes required to be withheld or
withhold and cancel (in whole or in part) a number of Shares of Restricted Stock
having a market value not less than the amount of such taxes.
 
 
6.
Grantee Bound By The Plan

 
Grantee hereby acknowledges receipt of a copy of the Plan and the prospectus for
the Plan, and agrees to be bound by all the terms and provisions thereof.
 
 
7.
Modification of Agreement

 
This Agreement may be modified, amended, suspended, or terminated, and any terms
or conditions may be waived, but only by a written instrument executed by the
parties hereto.
 
 
3

--------------------------------------------------------------------------------

 


 
8.
Severability

 
Should any provision of this Agreement be held by a court of competent
jurisdiction to be unenforceable or invalid for any reason, the remaining
provisions of this Agreement shall not be affected by such holding and shall
continue in full force in accordance with their terms.
 
 
9.
Governing Law

 
The validity, interpretation, construction, and performance of this Agreement
shall be governed by the laws of the State of Delaware without giving effect to
the conflicts of laws principles thereof.
 
 
10.
Successors in Interest

 
This Agreement shall inure to the benefit of, and be binding upon, the Company
and its successors and assigns, whether by merger, consolidation,
reorganization, sale of assets, or otherwise.  This Agreement shall inure to the
benefit of Grantee’s legal representatives.  All obligations imposed upon
Grantee and all rights granted to the Company under this Agreement shall be
final, binding, and conclusive upon Grantee’s heirs, executors, administrators,
and successors.
 
 
11.
Resolution of Disputes

 
Any dispute or disagreement which may arise under, or as a result of, or in any
way relate to the interpretation, construction, or application of this Agreement
shall be determined by the Committee.  Any determination made hereunder shall be
final, binding, and conclusive on Grantee and the Company for all purposes.
 
 
12.
Pronouns; Including

 
Wherever appropriate in this Agreement, personal pronouns shall be deemed to
include the other genders and the singular to include the plural.  Wherever used
in this Agreement, the term “including” means “including, without limitation.”
 
 
4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.
 

 
HANCOCK FABRICS, INC.
     
By:
 



By signing below, Grantee hereby accepts the Award subject to all its terms and
provisions and agrees to be bound by the terms and provisions of the
Plan.  Grantee hereby agrees to accept as binding, conclusive and final all
decisions or interpretations of the Committee responsible for administration of
the Plan, upon any questions arising under the Plan.  Grantee authorizes the
Company to withhold, in accordance with applicable law, from any compensation
payable to him or her, any taxes required to be withheld by federal, state or
local law as a result of the grant, existence or exercise of the Award.
 

 
GRANTEE
     
Signature:
   
Name:

 
 
5

--------------------------------------------------------------------------------

 
